DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of runner beams”; “plurality of axles”; “one axle positioned equally distant from the front and a back of the frame”; “a pair of rearward members” for each siderail (meaning that if two siderails are present as claimed there would be four rearward members total – two per side. Only one rearward member is shown per side); “a pair of forward members” for each siderail (meaning that if two siderails are present as claimed there would be four forward members total – two per side. Only one forward member is shown per side); “a pair of crossbars” for each siderail (meaning that if two siderails are present as claimed there would be four crossbars total – two per side. Only one crossbar per side is shown); “seven medial beams” (only 6 appear to be shown); and “extension” (While there is a reference character “82”, it appears in only figure 4 which is a top view, i.e., the extension cannot be seen or shown as it is directly under the offset “80”. Further, the lead line of 82 touches what is designated as the “offset” by reference character “80” in figures 2 and 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 44 – “a first panel”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Applicant is advised to review 37 CFR 1.84(q), 37 CFR 1.84(r)(1), and 37 CFR 1.84(r)(2). More specifically, with regards to at least reference characters 12, 16, 20, 30, and 60. Reference characters 12, 16, 20, and 30 all point to the same part. However, if Applicant is intended to designate a “surface” a reference character may be underlined and a blank space may be left where the character occurs so that it appears distinct. Alternatively, a lead line with an arrow touching a line can be used to indicate the surface shown by the line looking along the direction of the arrow. Additionally, on a lead line, a freestanding arrow can be used to indicate the entire section towards which it points. As alluded to above, with regards to reference character 60, the reference character is not provided in a blank space but appears to overlay the track, likely the first panel of the track, and the channel strips. Further, reference characters 40, 46, and 48 suffer from similar issues. In view of the statute sections provided above, reference character 40 should have a lead line with a free standing arrow pointed towards the track and reference characters 46 and 48 should not point to the same structure. As previously stated, a lead line with an arrow touching a line can be used to indicate the surface shown by the line looking along the direction of the arrow. Similar concerns arise with respect to reference characters 82, 84, and 86, i.e., 82 should most likely have a lead line with at least an arrow and most likely a free standing arrow in FIG. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 8 is objected to because of the following informalities: claim 5 includes the limitation “positioning the first hole and the respective second hole for threadedly inserting an article of mounting hardware for coupling the track to the frame” (emphasis added) which uses the active verb “positioning”. Applicant should consider either positively reciting the position of one element with respect to another element or alternatively using “configured for” language to indicate the ability of an element to so perform a function; claim 8 includes the phrase “the a back of the frame” in lines 3 and 4 which should instead read “the back of the frame”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 9-11, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, the claim depends from claim 2. Claim 2 introduces and recites the limitation “a plurality of runner beams”. Dependent claim 3 then recites the limitation “the plurality of runner beams comprising a single runner beam…”. Notably, the drawings only ever show a single runner beam. Nevertheless, the limitation of claim 3 directly contradicts the limitation of claim 2. Perhaps Applicant intended the relevant limitation in claim 2 to instead read “at least one runner beam…” and the relative limitation in claim 3 to read “the at least one runner beam comprises a single runner beam…”For purposes of examination, these claims will be construed as such.
With regards to claim 4, the claim depends from claim 1. Claim 1 introduces and recites the limitation “a plurality of axles”. Dependent claim 3 then recites the limitation “the plurality of axles comprising one axle…”. Notably, the drawings only ever show a single axle. Nevertheless, the limitation of claim 4 directly contradicts the limitation of claim 1. Perhaps Applicant intended the relevant limitation in claim 1 to instead read “at least one axle…” and the relative limitation in claim 4 to read “the at least one axle comprises a single axle…”For purposes of examination, these claims will be construed as such.
Also with regards to claim 4, the term “substantially” in the first clause is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what amount off center, i.e., 5%, 10%, 15%, etc…, the axle may be and what the scope of the claim is.
	Still with regards to claim 4, the limitation “A-frame type” (emphasis added) is introduced in line 4. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). One of ordinary skill in the art would not be able to determine the scope of the limitation. For purposes of examination the limitation “A-frame type” will be construed as “A-frame”.
Likewise, claim 5 also includes the term “substantially” in the second to last line. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what amount off center, i.e., 5%, 10%, 15%, etc…, the two first holes may be positioned versus equally distant from the opposing terminal edges and what the scope of the claim is. Claim 5 also appears to include a method step “positioning the first hole and the respective second hole for threadedly inserting an article of mounting hardware for coupling the track to the frame” in an apparatus claim. 
Claim 7 has a number of issues. The claim does not depend off of any other claim, thus appearing as an independent claim, but would then be broadly claiming a plurality of first holes while apparently describing the surrounding environment associated with the same. Further, because the claim does not depend from any other, there are a number of antecedent basis issues with respect to elements which are not positively recited, e.g., the first panel, the frame, the track, etc…Additionally, the claim comprises two sentences while claims are required to consist on only a single sentence – see the period in line 2 after “first panel”. Additionally, there is no period at the end of the second sentence. Further, the entirety of the claim seems redundant/repetitive of claim 5 but for more specifically defining an article of mounting hardware as a bolt. However, even in this regard the claim uses the phrase "such as" (“such as a bolt”) rendering the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further still, similar to claim 5, the claim uses an active verb “positioning” as discussed in the claim objection above. While it is possible Applicant intended to further narrow the article of mounting hardware as a bolt, the claim is plagued with issues and does not seem to positively recite even the article of mounting hardware verses describing a functional limitation which the first and second holes are capable of so performing. In view of the plethora of issues described above, the best the Examiner can discern for purposes of examination is that the article of mounting was intended to be positively recited and further limited to a bolt. Further, for purposes of examination, claim 7 will be construed to depend from claim 5 wherein each of a plurality of first holes, a plurality of second holes, and an article of mounting hardware for coupling the track to the frame are first introduced.
With regards to claim 9, the second line reintroduces “each siderail”. It is unclear if this limitation refers to new siderails independent of what was already introduced in claim 8 from which claim 9 depends or if claim 9 is merely referring to the same siderails introduced in claim 8. For purposes of examination, the limitation in question will be construed as “each of the pair of siderails”. Further, it would appear from how claim 9 is written that there are a total of four rearward members, a total of four forward members, and a total of four crossbars (claim 8, from which claim 9 depends, includes the limitation “a pair of sidewalls” , i.e., two siderails – claim 9 includes the limitation that “each siderail” comprises “a pair of rearward members”, “a pair of forward members”, as well as a pair of crossbars). However, the drawings do not depict the same. It appears that a typographical error was included in the first two lines of claim 9 and that instead of claiming that each siderail comprises a pair of rearward members, a pair of forward members, and a pair of crossbar - that Applicant instead intended to claim that the pair of siderails further included a pair of rearward members (one for each siderail), a pair of forward members (one for each siderail), and a pair of crossbars (one for each siderail). Alternatively, these limitations could be rewritten to stated that each of the pair of siderails comprises a rearward member (singular) having the additional limitations recited in claim 9, a forward member (singular) having the additional limitations recited in claim 9, as well as a crossbar (singular) having the additional limitations recited in claim 9. For purposes of examination, each siderail will be construed to have a rearward member and a forward member, not a pair of rearward members and a pair of forward members.
With regards to claim 10, an indefiniteness concern arises as it relates to the term “complementarily”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “complementarily” in claim 10 is used by the claim to mean “same,” while the accepted meaning is “one of two mutually completing parts.” Stated differently, the accepted meaning of the term would work in the context of one part mating with another part to form a completed whole but not when trying to say one part is the same or duplicative of another part. The term is indefinite because the specification does not clearly redefine the term.
With regards to claim 13, and similar to the issue presented in claims 4 and 5 above, the term “substantially” appears in the second to last line. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what distance the medial beams may be spaced from each other, other than evenly spaced between opposing outer edges of the gate panel, i.e., most in the center with one immediately adjacent an outer edge. Thus, the scope of the claim is unclear.
With regards to claim 16, it is unclear whether the “control module of a vehicle coupled to the tongue" is required by claims 16, or if the environment surrounding the trailer including a pair of indicators is merely being described, because the control module is not positively recited, i.e., inferentially introduced. For purposes of examination the control module will not be considered a required limitation.
Also regarding claim 16, both indicators and siderails are reintroduced in line 3. Accordingly, it is unclear if these are new elements independent of what was previously introduced or merely the same. For purposes of examination, “each indicator” will be construed as “each of the pair of indicators” and “a respective siderail” will be construed as “a different one of the pair of sidewalls”. Additionally, “the indicators” in line 4 should read “the pair of indicators” so as to avoid the same type of confusion and indefiniteness described immediately above.
With regards to claim 17, all of the issues/rejections described immediately above (expect with respect to claim 7) are incorporated into the same. For example, similar to the rejection of claim 3 above, lines 8-12 of claim 17 recites “a plurality of runner beams” while subsequently setting forth the limitation that “the plurality of runner beams comprising a single runner beam…”. As alluded to above, the other issues described above, but for the exception of issues concerning claim 7, are similarly incorporated into claim 17.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency therefrom.
Please note, with all respect, that the following rejections based on the prior art have been made on the claims as best as they are understood in view of the numerous 35 USC § 112 rejections made above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,514,132 to Law et al. (hereinafter “Law”) further in view of U.S. Patent Application Publication No. 2006/0158004 to Harris et al. (hereinafter “Harris”) and U.S. Patent Application Publication No. 2005/0019126 to Pingel (hereinafter “Pingel”).With regards to claim 1, Law teaches of a utility trailer (10, see also abstract and FIG. 1) comprising:
a frame (34), the frame being rectangularly shaped (see at least col. 3, ln. 59-62);
a plate (32) coupled to a top of the frame (see FIGS. 1 and 2);
an axle (64) rotationally coupled to a bottom of the frame;
a plurality of trailer wheels (58), each trailer wheel being coupled to a respective opposing end of a respective axle (see FIGS. 2, 4, and 5);
a tongue (16) coupled to and extending from a front of the frame (see FIG. 2);
a coupler (18) coupled to the tongue distal from the frame wherein the coupler is configured for coupling the tongue to a hitch (see at least FIG. 1); and
a track (33) removably couplable to an upper face of the tongue wherein the track is configured for positioning and stabilizing motorized vehicles such as motorcycles (see at least FIGS. 3 and 6 as well as col. 3, ln. 35-56).
Notably, Law fails to explicitly discloses a plurality of axles – instead only a single axle (as described above); and Law fails to explicitly teach that the track is removably couplable to the upper face of the plate – instead to the tongue (as described above).
However, Harris teaches of a trailer that may be used to haul vehicles, including motorcycles, that may include a plurality of axles and associated wheels (see at least paragraphs [0009] and [0042]). Moreover, Harris teaches that the exact number of axles and wheels necessary on the trailer is dependent upon the intended loads to be carried on the deck (see at least paragraph [0041]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate additional axles and associated wheels into the invention of Law in view of the explicit teachings of Harris which detail that it is well known in the art that the number of axles and associated wheels on a trailer is determined by the intended load and weight thereof to be carried by the trailer, i.e., more axles are required for increased load as detailed in paragraph [0041]. It is also well known in the art that dual axle trailers, i.e., two layers of wheels, help maintain trailer stability even at high speeds and that if a flat tire occurs, it does not derail the entire vehicle.
Further, Pingel teaches of a wheel chock mounting plate assembly and track (20 and 60 as well as component parts) for motorized vehicles such as motorcycles that can easily be attached to and removed from the load surface of a trailer (see at least abstract; FIGS. 1-3; as well as paragraphs [0004], [0020], [0021], [0027], and [0028]). Additionally, Pingel teaches that the wheel chock mounting plate and track assembly taught therein overcomes traditional problems with mounting wheel chocks on trailer surfaces as such traditional mounting typically impedes the use of the trailer for other purposes, limits the trailer to specific vehicles it can haul, are difficult to remove, and can damage the trailer surface (see at least paragraphs [0005] and [0008]-[0011]). 
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate a removably couplable track and components thereof to the invention of Law in view of the explicit teachings of Pingel which detail the advantages associated with such a system (and that such a system is relatively standard in cargo control systems) including, but not limited to, allowing removal to prevent impeding different loads on the trailer, allowing the trailer to accommodate different vehicles and differently sized vehicles, preventing damage to the load surface of the trailer, and more as detailed in paragraphs [0004], [0005], [0008]-[0011], [0020], and [0021] and/or FIGS. 1.
With regards to claim 8, Law teaches of the trailer further comprising:
a pair of siderails (each labeled 42, see FIGS. 1-3), each siderail being coupled to and extending from a respective opposing side of the frame (see FIGS. 2-4); and
a forward rail (43) coupled to and extending between the pair of siderails proximate to the front of the frame wherein the pair of siderails and the forward rail are configured for retaining a load on the plate (see FIG. 1).
With regards to claim 12, Law teaches of a ramp (70) pivotally coupled to a back of the frame wherein the ramp is positioned for selectively pivoting relative to the frame such that the ramp is positionable in a lowered configuration wherein the ramp extends between the frame and a surface wherein the ramp is configured for aiding the raising of the motorcycle to the track and such that the ramp is positionable in a raised configuration wherein the ramp extends perpendicularly from the frame for stowing the ramp and wherein the ramp is configured for retaining a load on the plate (see at least FIGS. 1 and 3 as well as col. 5, ln. 12 through col. 6, ln. 36).
With regards to claim 15, Law teaches of a plurality of fenders (60) coupled to and extending from opposing sides of the frame such that each fender is positioned for shielding at least one trailer wheel, the plurality of fenders comprising two fenders coupled singly to the opposing sides of the frame (see FIGS. 1-5).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law, Harris, and Pingel, as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2011/0198824 to Markovich (hereinafter “Markovich”).
With regards to claim 2, Law teaches of the trailer further comprising:
a plurality of crossbeams (36, 38, 40, and the front and rear crossbeam forming the short sides of the rectangular frame), each crossbeam being coupled to and extending between opposing sides of the frame (see at least FIG. 2); and
a plurality of runner beams (see FIG. 2 with respect to the left and right beams of the frame (34) which form the two long sides of the rectangular frame), each runner beam being coupled to and extending between the front and a back of the frame, the runner beam being coupled to each of the crossbeams (see at least FIG. 2).
Notably, Law fails to explicitly teach that the plate comprises diamond steel mesh.
However, Markovich teaches of a trailer including a plate (38, 40) to support a load. Further, Markovich teaches that the plate comprises steel mesh (see at least paragraph [0030]) and that the ramp includes panels comprising the same (see at least paragraph [0049]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to substitute steel mesh for plywood as taught in the invention of Law since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. Moreover, the steel mesh would provide a stronger and more durable surface than plywood as described in Law while also enabling easy attachment of tracks, tie-downs, straps, clips, etc…for safely securing a load to the plate/surface.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law, Harris, Pingel, and Markovich as applied above to claims 1 and 2, and further in view of U.S. Patent No. 3,620,397 to Gagnon (hereinafter “Gagnon”).
With regards to claim 3, Law teaches of the trailer further comprising:
the plurality of crossbeams comprising five crossbeams substantially evenly space between the front and the back of the frame (see FIG. 2, specifically 36, 38, 40, and the front and rear crossbeam forming the short sides of the rectangular frame); and
Notably, Law fails to explicitly teach that the plurality of runner beams comprising a single runner beam positioned equally distant from the opposing sides of the frame.
However, Gagnon teaches of a trailer including five crossbeams substantially evenly space between the front and the back of the frame (see FIG. 2) as well as a single runner beam (8) positioned equally distant from the opposing sides of the frame (see FIG. 2). Further, Gagnon teaches that centralized runner beam (8) is a reinforcing backbone to support the plate/load surface of the trailer (see at least col. 1, ln. 69 through col. 2, ln. 8).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate a single runner beam positioned equally distant from the opposing sides of the frame into the invention of Law in view of the explicit teachings of Gagnon which detail the advantages associated with a reinforcing backbone to support the plate/load surface of the trailer as detailed in at least col. 1, ln. 69 through col. 2, ln. 8.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law, Harris, and Pingel as applied above to claim 1, and further in view of U.S. Patent No. 4,032,167 to Chereda (hereinafter “Chereda”) and U.S. Patent No. 4,749,317 to Daniel (hereinafter “Daniel”).
With regards to claim 4, Law teaches that the coupler comprising a receiver for a tow ball (see 18, 19 as well as FIG. 1). Further, Harris teaches that the plurality of axles comprises one axle positioned substantially equally distant from the front and a back of the frame (see at least FIG. 6).
However, Law, Harris, and Pingel fail to explicitly teach that 1) the tongue being A-frame type; 2) a trailer jack coupled to the tongue proximate to the coupler wherein the trailer jack is configured for selectively elevating the receiver for inserting the tow ball into the receiver; and 3) the track extending between the front and the back of the frame, the track being positioned equally distant from the opposing sides of the frame.
However, Chereda teaches of a trailer for transporting motorcycles (see title, abstract and at least FIG. 9) that includes an A-frame tongue (see FIGS. 1 and 2) and that providing the A-frame braces the tongue (see col. 2, ln. 65 through col. 3, ln. 4). Additionally, Chereda teaches of at least one track extending between he front and the back of the frame with the track being positioned equally distant from opposing sides of the frame (see FIG. 1 with respect to 39). Chereda also teaches of additional tracks and that the specific arrangement provided allows an operator to transport multiple motorcycles while minimizing width of the trailer (see col. 4, ln. 31-39).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate an A-frame tongue and a central track into the invention of Law in view of the explicit teachings of Chereda which detail the advantages associated with a reinforcing the tongue as detailed in at least col. 2, ln. 65 through col. 3, ln. 4 and to center the track to balance the weight on the trailer or to accommodate additional vehicles and/or loads.
Further, Daniel teaches of a trailer for transporting recreational vehicles which includes a trailer  jack (42) for selectively elevating the receiver for inserting the tow ball into the receiver and to stabilize the trailer when extended (see col. 5, ln. 3-23).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate a trailer jack into the invention of Law in view of the explicit teachings of Daniel which detail the advantages associated with a trailer jack as provided in at least col. 5, ln. 3-23.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law, Harris, and Pingel, as applied above to claim 8, and further in view of U.S. Patent Application Publication No. 2006/0214446 to Johns (hereinafter “Johns”).
With regards to claim 9, Law teaches of siderails generally as provided above in addition to an offset (the portion of 43 which extends away from the rectangular frame towards 18 – see FIG. 2) positioned in the forward rail and extending from the front of the frame wherein the offset is configured for choking a wheel of the motorcycle (see FIG. 1).
Notably, Law does not explicitly teach that each siderail comprises all the limitations of claim 9.
However, Johns teaches of a utility trailer (see title and abstract) that includes multiple wheels and axles and is configured to transport a plethora of materials, cables, lockers, etc…utilizing in part a particular configuration of siderails (see abstract and summary).
More specifically, Johns teaches of a trailer including a pair of sidewalls (left and right sides of the trailer respectively) wherein each sidewall comprises (referring to FIG. 1):
a rearward member (the elements labeled 25, 13, and 26 which are disposed rearward of the wheels (21)), each rearward member being positioned between the plurality of axles and a back of the frame (see FIG. 1), each rearward member comprising a pair of first bars (25, 26) and a second bar (13), the first bars being coupled to and extending perpendicularly from the frame (see FIG. 1), the second bar being coupled to and extending between the first bars distal from the frame (see FIG. 1),
a forward member (different elements but with similar numbering – specifically 24, 13, 25 which are disposed forward of the wheels (21)), each forward member being positioned between the plurality of axles and the front of the frame (see FIG. 1), each forward member comprising a pair of third bars (24, 25) and a fourth bar (13), the third bars being coupled to and extending perpendicularly from the frame (see FIG. 1), the fourth bar being coupled to and extending between the third bars distal from the frame (see FIG. 1), and
a crossbar (also labeled 13 in FIG. 1 but disposed between the rearward and forward members directly above wheels (21)), each crossbar being coupled to a respective rearward member and an associated forward member (see FIG. 1).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to substitute the siderails of Johns with the siderails of Law in view of the explicit teachings of Johns which detail the advantages associated with having the capacity to carry additional materials and having additional storage space, e.g., possibly for tools and/or vehicle parts, as provided in at least the abstract and summary.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law, Harris, and Pingel, as applied above to claims 1 and 12, and further in view of U.S. Patent Application Publication No. 2012/0061987 to Fraley et al. (hereinafter “Fraley”) and Markovich.
With regards to claim 13, Law fails to explicitly teach the limitations claimed.
However, Fraley teaches of a trailer (10) including: a gate panel (12), the gate panel being rectangularly shaped (see FIGS. 1-4 and 6);
a border beam (60, 61) coupled to a perimeter of the gate panel; and
a plurality of medial beams (34a, each 62, and 34b), each medial beam having opposing endpoints coupled to the border beam (see FIG. 6), the plurality of medial beams comprising seven medial beams substantially evenly spaced between opposing outer edges of the gate panel (see FIG. 6).
Further, Fraley teaches that the specifically taught trailer gate provides multiple positions and is capable of being used as a ramp or to swing to either side (see abstract). 
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate the multi positional gate of Fraley into the invention of Law in view of the explicit teachings of Fraley which detail the different manners in which the gate may operate, as provided in at least the abstract thus offering more options for an end user to accommodate loading different cargo while also providing a reinforced and stronger gate which can accommodate a greater load when used as a ramp.
While Fraley does not explicitly teach of diamond steel mesh, Markovich teaches of a trailer incorporating steel mesh (see at least paragraph [0030]) and that the ramp includes panels comprising the same (see at least paragraph [0049]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate steel mesh in the invention of Law since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. Moreover, the steel mesh would provide a stronger and more durable surface.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law, Harris, and Pingel, as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2012/0009050 to Pepin (hereinafter “Pepin”).
With regards to claim 14, Law fails to explicitly teach of a panel strip coupled to an upward face of the ramp such that the panel strip is aligned with the track, the panel strip being textured wherein the panel strip is configured for increasing traction of the wheels of the motorcycle on the ramp.
However, Pepin teaches of centering a panel strip (78) on an upward face of a ramp (see FIG. 2C) for loading a vehicle, with the panel strip aligned with the traction device of the vehicle and being textured to facilitate guidance of the vehicle during loading and unloading (see at least paragraph [0029]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate the textured panel strip of Pepin into the invention of Law in view of the explicit teachings of Pepin which detail incorporating a textured strip, centered about the traction device of a vehicle, to facilitate loading and unloading of the vehicle for transport, as provided in at least paragraph [0029]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law, Harris, and Pingel, as applied above to claims 1 and 8, and further in view of U.S. Patent No. 7,651,117 to McGee (hereinafter “McGee”).
With regards to claim 16, Law teaches generally of rear lights (110) but fails to teach of any other details. 
However, McGee teaches of a trailer (see title, abstract, and FIG. 1), including a pair of indicators (50), the pair of indicators being selectively operationally couplable (via wire harness 60) to a control module of a vehicle coupled to the tongue (see FIGS. 4 and 6 as well as col. 3, ln. 54-67), each indicator being coupled (at least indirectly) to a respective siderail adjacent to the back of the frame (see FIG. 2) wherein the indicators are configured for selectively signaling braking and turning of the vehicle (see col. 3, ln. 54-67).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate the pair of indicators of McGee into the invention of Law in view of the explicit teachings of McGee which detail coupling lights to the towing vehicle for purposes of having tail lights, brake lights, and direction lights, as provided in at least col. 3, ln. 54-67.
Allowable Subject Matter
Claim 17 is allowed but for the claim objections, 112 rejections, etc...which are provided above and must be corrected.
Claims 5-7, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, any other claim objections, 112 rejections, etc…would also need to be corrected.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses, teaches, or suggests, each in every limitation of claim 1 in addition to each and every limitation of claim 5 which include the track comprising: a first panel; a pair of second panels, each second panel being coupled to and extending perpendicularly from a respective opposing edge of the first panel such that the first panel and the pair of second panels define an open-ended channel; and a plurality of first holes positioned in the first panel proximate to opposing terminal edges of the first panel, each first hole being selectively alignable with a respective one of a plurality of second holes positioned in the frame, positioning the first hole and the respective second hole for threadedly inserting an article of mounting hardware for coupling the track to the frame, the plurality of first holes comprises four first holes positioned two-apiece proximate to each opposing terminal edge of the first panel and two first holes positioned substantially equally distant from the opposing terminal edges. To modify the prior art in such a manner would appear to require improper hindsight reasoning.
Similarly, none of the prior art discloses, teaches, or suggests the each and every limitation of claims 1, 8, 9, and 10 combined. More specifically, claim 10 includes the limitations of an extension coupled to and extending from the front of the frame such that the extension is positioned parallel planarly to the offset, the extension being shaped and sized complementarily to the offset; a first chock panel coupled to and extending between the offset and the extension; and a second chock panel coupled to and extending between the extension and the front of the frame. To modify the prior art in such a manner would also appear to require improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611